DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9, 13-14, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "at least one audio output device arranged [ ... ] in proximity to the wearable audio device" is not clear, because Claim 1 specifies that the wearable audio device comprises the output device. Thus, the output device has to be part of the wearable audio device and cannot be in proximity to the wearable device, suggesting that it is a separate device.
Claim 2 recites “isolation and modification happen in real-time” attempts to define the subject-matter in terms of the result to be achieved, which merely amounts to a statement of the underlying problem [isolation and modification happen in real-time], without providing the technical features necessary for achieving this result.
 3, 14, and 20 recites the expression "the receipt of the audio signal from the plurality of audio inputs" is not clear because an inconsistent terminology is used. It appears that the plurality of audio inputs refers to the at least one microphone specified in claim 1.
Claim 9 recites "non-modified state" and "modified state" are not clear, because it is not clear from the claim, how these two states differ from each other. According to the description ¶0050 and ¶0051, it appears that the differentiating feature between both states is that in the non-modified state the voice and environmental signals may be modified using active noise reduction (ANR) and/or noise cancelling (NC), but without any further modification. In the modified state, on the other hand, the voice and environmental signals are modified with at least one of the modifications specified in Claim 8.
Claim 9 recites the expression "receiving the audio signal from the environment" is not clear. As specified in Claim 1, the receiving of the audio signal requires at least one microphone. Thus, it appears that this expression should read "receiving the audio signal from the at least one microphone".
Claim 9 recites the steps "receiving [ ... ]; isolation [ ... ]; modifying [ ... ]; generating [ ... ]" included in the modified state are not clear. Do they refer to the steps specified in Claim 1, or do they refer to further similar steps in addition to the ones defined in claim 1?
Claim 13 recites the expression "receiving, at least one microphone" is not clear. It appears that the expression should read "receiving, via at least one microphone".
Claim 18 recites “and audio event” in identify and audio event
Claim 18 recites the limitation "and audio event" in identify and audio event from the audio event signal.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because an audio event signal 158, as disclosed in ¶0057-¶0059, is not illustrated in the drawings. Figure 6 shows a user snapping, which is taken as an audio event signal 158 as disclosed in ¶0057. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-9, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graylin et al. (US #2018/0167715).

Regarding Claim 1, Graylin discloses a wearable audio device (Figs. 3A-C: headset 100a-c; ¶0026: headset with chat mode, Fig. 1) for modifying an audio signal (Figs. 1-11), comprising:
at least one microphone arranged to receive an audio signal comprising a voice signal of a user wearing the wearable audio device and an environmental signal (Graylin ¶0029 discloses microphones 182a-c included in headphones picking up ambient signal and voice of wearer; Fig. 1);
at least one audio output device arranged on, in, or in proximity to the wearable audio device, the at least one audio output device arranged to generate an audio output signal (Graylin ¶0026 discloses headphone speakers 184a-b; Fig. 1); and
at least one processor (Graylin Fig. 1: circuitry 101, controller 102) configured to:
receive the audio signal from the at least one microphone (Graylin Fig. 1: microphone signals Xambient 142, Xvocal 144);
isolate the voice signal from the environmental signal (Graylin ¶0029 discloses beamformer 148 processes received microphones signals 142 and 144 to isolate the wearer’s speech, outputting isolated speech signal y 150; Fig. 1);
modify the voice signal (Graylin ¶0030 discloses isolated speech signal y 150 from the beamformer is input into a variable-gain amplifier 134 that is controlled by voice level signal 128 from controller 102; gain-adjusted speech signal is mixed with source and ambient signals by mixers 136a-b; Fig. 1) and/or the environmental signal (Graylin ¶0032 discloses ambient signals 182a-b are input into variable gain amplifiers 170a-b ; and
generate the audio output signal, wherein the audio output signal comprises the modified voice signal and/or the modified environmental signal (Graylin ¶0026 discloses chat mode allows user-configurable adjustment of the mix of signals that are output to the wearer of the headphone 100, namely user-specified preset levels for the source 126, the voice 128, and the ambient signal 168; Fig.1. ¶0030 and ¶0032 discloses the gain-adjusted speech signal and/or the gain adjusted ambient signal are mixed together with the source signal and output via the headphone speakers 184a-b).

Regarding Claim 2, Graylin discloses the wearable audio device of claim 1,
wherein the isolation and modification happen in real-time (Graylin ¶0026 discloses chat mode implies real-time processing).

Regarding Claim 3, Graylin discloses the wearable audio device of claim 1,
wherein a total time period between the receipt of the audio signal from the plurality of audio inputs to the generation of the audio output signal is less than or equal to 100 milliseconds (Graylin ¶0026 discloses chat mode, which implies real-time processing; i.e., time delays well below 100 ms).

Regarding Claim 4, Graylin discloses the wearable audio device of claim 1,
wherein the wearable audio device is arranged to receive a signal augmentation profile (Graylin ¶0036 discloses signal augmentation profile reads on chat mode parameters),
wherein the signal augmentation profile is used by the processor when isolating the voice signal from the environmental signal and modifying the voice signal and/or the environmental signal (Graylin ¶0036 discloses after first activation of headset, the headset receives set up parameters for chat mode).

Regarding Claim 5, Graylin discloses the wearable audio device of claim 4,
wherein the signal augmentation profile is received at a first time (Graylin ¶0037 discloses after receiving the level settings from the interfaces on the headset 100 and/or from the application on the connected device 401 [Fig. 4], the controller 102 stores the chat mode parameters in storage 194, to be retrieved and applied if the wearer/user activates chat mode; Fig. 11), and the step of isolating the voice signal from the environmental signal is conducted at a second time after the first time (Graylin ¶0026 discloses Fig. 1 illustrates a schematic overview of an improved headset 100 that provides a chat mode to temporarily adjust audio to preset levels to emphasize ambient sound, and provide directional speech isolation).

Regarding Claim 6, Graylin discloses the wearable audio device of claim 1,
wherein the modified voice signal is provided by a first audio channel (Graylin Figs.1, 11: isolated speech signal y 150 modified by variable-gain amplifier 134 providing modified speech signal on first audio channel to mixer 136b).

Regarding Claim 7, Graylin discloses the wearable audio device of claim 6,
wherein the modified environmental signal is provided by a second audio channel different from the first audio channel (Graylin Figs. 1, 11: ambient sound from microphones 182a/b .

Regarding Claim 8, Graylin discloses the wearable audio device of claim 1, wherein the modification of the voice signal and/or the environmental signal includes modification of at least one of:
a frequency-shift, a time-shift, a spatialization-shift, a gain modification (Graylin Figs. 1, 11: variable-gain amplifiers 134, 170a/b; ¶0030 and ¶0032), an equalization modification (Graylin Fig. 11: an equalizer filter 1152 can process the isolated speech signal y 150 from the beamformer 248 and serves as a final-shaping filter to enhance the overall frequency response of the voice signal; ¶0096), an echo modification, an auto-tune modification (Graylin ¶0096: the beamformer 148 can be tuned to provide a flat response over the voice band with equalizer filter 1152 tuned to configure the overall voice audio response to sound pleasant to the human ears; Figs. 1, 11), or a reverberation modification.

Regarding Claim 9, Graylin discloses the wearable audio device of claim 1, wherein the processor is further configured to, in response to user input, switch the wearable audio device from a non-modified state to a modified state (Graylin Fig. 1: switch 103 to enter chat mode), wherein the modified state includes:
receiving the audio signal from the environment (Graylin Fig. 1; ¶0033 ambient level via signal 168);
isolating the voice signal from the environmental signal (Graylin Fig. 1; ¶0033 voice level via signal 128);
modifying the voice signal (Graylin ¶0029 discloses a vocal pickup 186 includes at least one microphone 182c dedicated to picking up spoken utterances from the wearer of the headset 100. The output signal Xvocal 144 from the microphone 182c is input into a beamformer 148. The beamformer 148 also receives a signal Xambient 142 output by at least one of the microphones 182a-b included in the headphones. The beamformer 148 processes received microphones signals 142 and 144 to isolate the wearer’s speech, outputting isolated speech signal y 150; Fig. 1) and/or the environmental signal (Graylin ¶0032 discloses the ambient sound level signal 168 set by the controller 102 controls the gain of the amplifiers 170a and 170b; Fig. 1); and
generating the audio output signal, wherein the audio output signal comprises the modified voice signal and/or the modified environmental signal (Graylin ¶0032 discloses by adjusting the ambient sound level, the controller 102 controls how much they hear ambient sounds from the headset speakers 184a and 184b; Fig. 1).

Regarding Claim 12, Graylin discloses the wearable audio device of claim 1,
wherein the wearable audio device further comprises an active noise reduction (ANR) module or a noise cancelling (NC) module (Graylin ¶0026 discloses the headset 100 can include active noise cancellation and/or passive noise isolation [i.e., soundproofing]; Fig. 1).

Claims 13-17 and 19-20 are rejected for the same reasons as set forth in Claims 1-9 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graylin et al. (US #2018/0167715) in view of Touchain (WO #2009/077665) further in view of Ojala (US #2018/0376273).

Regarding Claim 10, Graylin discloses the wearable audio device of claim 1, but may not explicitly disclose wherein the processor is further configured to: identify an audio event within the audio signal; transform audio associated with the audio event; and generate the audio output signal, wherein the audio output signal further comprises the transformed audio associated with the audio event.
However, Touchain (abstract; Fig. 1) teaches identify an audio event within the audio signal (Touchain ¶0025 discloses analyzing the external audio signal in order to detect at least one therein determined sound event and, when an event is detected, ;
transform audio associated with the audio event (Touchain ¶0075 discloses a decision function is associated with the analysis function, in order to manage the actions to be taken after detection of a sound event. AF analysis function receives AS2 [i.e., external; ¶0036] audio signal, searches in the signal. ¶0076 discloses AS2 the determined sound events, and supplies the decision function DF with the result of this analysis, here in the form of parameters CRi each corresponding to a criterion for detecting an event; Figs. 1, 5); and
generate the audio output signal, wherein the audio output signal further comprises the transformed audio associated with the audio event (Touchain ¶0077 discloses in addition to the three operating modes "external listening", "forced mixed listening" and "listening to musical signal only, there is provided here a mode of "dynamic mixed listening" operation and the AF analysis and DF decision functions play an active role in this operating mode; Fig. 2B. ¶0078 discloses in this operating mode, the external audio signal AS2 is not transmitted to the user's ears or only transmitted to him at a low mixing level, until an event has been detected. The gain G12 of the mixer 34 is therefore zero or small compared to the gain G11. When a sound event is detected, the DF decision function changes the G12 / G11 mix rate so that the user hears the external audio signal; Figs. 5-6).
Graylin and Touchain are analogous art as they pertain to real-time augmenting signals. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the headset device (as taught by Graylin) to provide "dynamic mixed listening" operation in addition to the .
Ojala teaches identify an audio event within the audio signal (Ojala ¶0064 discloses sound events like clapping hands can be observed within the audio signal).
Graylin, Touchain and Ojala are analogous art as they pertain to augmenting signals in real-time. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify teachings of Graylin in view of Touchain in light of the teachings of Ojala to observe sound events like clapping hands (as taught by Ojala, ¶0064) to accomplish natural rendering by desirable applying contextual analytics to obtain an accurate estimate of the given audio scenery including providing a reliable reverberation estimate (Ojala, ¶0003).

Regarding Claim 11, Graylin in view of Touchain and Ojala discloses the wearable audio device of claim 10, but may not explicitly disclose wherein the audio associated with the audio event is not generated in the audio output signal, such that it is completely replaced by the transformed audio associated with that audio event.
However, Touchain (abstract; Fig. 1) teaches wherein the audio associated with the audio event is not generated in the audio output signal, such that it is completely replaced by the transformed audio associated with that audio event (Touchain ¶0078 discloses in this operating mode, the external audio signal AS2 is not transmitted to the user's ears or only transmitted to him at a low mixing level, until an event has been detected. The gain G12 of the mixer 34 is therefore zero or small compared to the gain G11. When a sound .
Graylin and Touchain are analogous art as they pertain to real-time augmenting signals. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the headset device (as taught by Graylin) to provide "dynamic mixed listening" operation in addition to the three operating modes "external listening", "forced mixed listening" and "listening to musical signal only (as taught by Touchain, ¶0077) while allowing the user to hear external sounds [voice, noises] to facilitate the perception of sound events that can be useful (Touchain, ¶0012).

Claim 18 is rejected for the same reasons as set forth in Claims 10-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957.  The examiner can normally be reached on 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651